Waters, J.,
Petitioner filed as of the above caption, court, term and number a document styled “Application for Writ of Habeas Corpus.” It is quite clear that he does not question the propriety •of his present incarceration in the Federal penitentiary for a Federal offense and such writ would not, in any event, be appropriate. However, petitioner does complain that there is outstanding a warrant and detainer whereby he is to be delivered, after serving his sentence, to the Commonwealth for revocation of his parole and to serve the balance of a sentence imposed in Philadelphia County.
The contention apparently presented is that petitioner while on parole committed a Federal offense; that he was surrendered to the Federal authorities by the Commonwealth and, therefore, Pennsylvania has waived any further right to hold him. The argument presented is that while in the custody of the first jurisdiction that jurisdiction must exact its penalty and if it fails to do so and surrenders him to a second jurisdiction for trial then it waives and loses its rights to thereafter detain him. We do not agree that this is a proper statement of law and find no authority for such contention.
Petitioner also requested that the court appoint counsel. We do not think that petitioner is entitled to have counsel appointed in his behalf. The matter has been called to the attention of the voluntary defender and he may undertake to represent petitioner if he *368deems it advisable. However, we are unwilling to give any impression that there is a right to have counsel appointed to represent a petitioner in a habeas corpus proceeding or any analogous proceeding to vacate a detainer.